Citation Nr: 1129850	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected post-traumatic osteoarthritis, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was decided by the Board in a July 2008 decision.  In a June 2009 Joint Motion for Remand, which was granted by Order of the Court in June 2009, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  Thereafter, the Board remanded the case in August 2009 and September 2010 to the agency of original jurisdiction (AOJ) for further development, and it now returns to the Board for appellate review.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO in June 2007.  A transcript of the hearing is associated with the claims file.  

The Veteran also submitted additional evidence consisting of a private knee examination dated in April 2010.  See 38 C.F.R. § 20.1304 (2010).  This evidence was not considered by the AOJ in its last adjudication of the claim.  However, the Board notes that the Veteran waived AOJ consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

Finally, the Board notes that the Veteran has submitted private treatment records related to mental health treatment and appears to be filing for benefits for an acquired psychiatric disorder, including PTSD.  No such claim has been considered by the RO; therefore, it is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. Prior to February 17, 2010, service-connected post-traumatic osteoarthritis, left knee was manifested by X-ray evidence of degenerative joint disease; objective medical evidence of flexion to 90 degrees with pain, extension to -10 degrees with pain; weakness and fatigability; effusion; locking; crepitus; grinding; clicks and snaps; instability established by subjective complaints and use of a brace; and subluxation shown by MRI.

2. From February 17, 2010 onward, service-connected post-traumatic osteoarthritis, left knee was manifested by X-ray evidence of degenerative joint disease; objective medical evidence of flexion to 90 degrees with pain, extension to 20 degrees with pain; weakness and fatigability; effusion; locking; crepitus; grinding; clicks and snaps; +2 laxity of the medial collateral ligament (MCL) resulting in instability and use of a knee brace and cane; and subluxation shown by MRI.

3.  Service-connected post-traumatic osteoarthritis, left knee does not alone result in the inability of the Veteran to obtain or maintain substantially gainful employment.
  

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected post-traumatic osteoarthritis, left knee have not been met prior to February 17, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5010 (2010).

2. The criteria for entitlement to a rating of 30 percent for service-connected post-traumatic osteoarthritis, left knee have been met from February 17, 2010 onward.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5010-5261 (2010).

3. The criteria for entitlement to a separate rating for instability and subluxation associated with service-connected post-traumatic osteoarthritis, left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5257 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in August 2009 and September 2010.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of these remands was to achieve further development of the claim.  The August 2009 remand instructed that corrective VCAA notice be issued and a VA examination be scheduled.  The letter was sent in September 2009 and the VA examination was performed in February 2010.

The September 2010 remand was issued to allow for yet another VA examination to be scheduled with specific instructions to the examiner to consider particular questions regarding conflicting findings with respect to subluxation, instability, and limitation of extension, as well as the question of unemployability.  A December 2010 VA examination report demonstrates that the examiner reviewed the claims file and examined the Veteran and then addressed the Board's questions in turn with a detailed rationale.  Thus, the December 2010 VA examination report met the requirements of the Board's September 2010 remand.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the August 2009 and September 2010 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court of Appeals for Veterans Claims (Court), in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in November 2005, prior to the initial unfavorable rating decision issued in January 2006.  An additional VCAA letter was sent in January 2008, advising the Veteran of how disability ratings and effective dates are assigned.

The Board observes that the November 2005 letter informed the Veteran that he must demonstrate that his service-connected disability had increased in severity, and provided examples of both lay and medical evidence he could submit in support of his claim.  However, only the January 2008 notice advised him of the evidence necessary to support disability ratings and effective dates. 

The Board acknowledges the defective timing of the January 2008 notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), (citing Mayfield v. Nicholson, 444 F.3d at 1328).  A statement of the case (SOC) and supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See id.  In the present case, in March 2008, the Veteran was issued an SSOC, thereby resolving the problem of inadequate timing with regard to the January 2008 letter.  Therefore, the Board determines that any timing deficiency of VCAA notice was resolved through subsequent readjudication.  

Based on the above, the Board determines that the content requirements of VCAA notice for an increased compensation claim have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Accordingly, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records, and the reports of December 2005, February 2008, February 2010, and December 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of his claim.

With respect to the VA examinations, the Board notes that, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, each examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or insufficient to properly rate the disability under the Rating Schedule.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).   
In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected post-traumatic osteoarthritis, left knee.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  While this appeal was pending, the Court also held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, in accordance with Hart, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected left knee disability.

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for consideration.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected post-traumatic osteoarthritis, left knee is currently evaluated as 10 percent disabling for traumatic arthritis established by X-ray findings under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  The Veteran contends that his service-connected left knee disability is worse than contemplated by a 10 percent rating evaluation, and, thus, that a higher rating should be assigned.  

Initially, the Board notes that the Veteran's left knee disability was originally rated under Diagnostic Code 5257 for moderate chronic subluxation of the knee, but upon a finding that these symptoms were no longer present, the RO changed the diagnostic code, but maintained the 10 percent rating evaluation.  The Veteran, through his representative, argued in a February 2007 submission that it was improper for the RO to discontinue the rating under Diagnostic Code 5257 as that rating evaluation, effective July 29, 1977, had been in place for over 20 years, and was, therefore, protected.  See 38 C.F.R. § 3.951.  However, 38 C.F.R. § 3.951 states that a disability that has been continuously rated at or above any evaluation of disability for 20 or more years shall not be reduced, not that a rating in contemplation of particular symptomology of that disability shall not be reduced.  In the present case, the Veteran's left knee disability has not been reduced.  Rather, the RO merely changed the diagnostic code under which the knee was to be rated in consideration of symptomology of the left knee disability now manifest.  See 38 C.F.R. § 4.13.  There was no reduction in the Veteran's overall compensation for his left knee.  

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings is to be rated as arthritis, degenerative, which is rated under Diagnostic Code 5003.  Accordingly, traumatic arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability that is slight is assigned a 10 percent rating.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for recurrent subluxation or lateral instability that is severe.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.
Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  

During the course of the appeal, the Veteran was afforded two VA examinations.  At a December 2005 VA examination, the Veteran reported that he had difficulty passing his firefighter agility tests due to his inability to run, squat, kneel, or climb ladders due to this service-connected left knee disability.  Similarly, he indicated that he could not perform household chores that involved such movements.  However, he denied episodes of pain requiring bed rest.  

The examiner observed a normal gait without assistive device.  Physical examination of the left knee revealed +1 effusion.  Range of motion was from 0 to 
-10 degrees extension and flexion to 110 degrees.  Cruciate and collateral ligaments were intact without evidence of instability.  Moderate pain with passive range of motion and pain to palpation over the mediolateral joint line space were noted.  Lachman's, anterior drawer, and McMurray's tests were negative.  The examiner found moderate patellofemoral crepitus with terminal extension, and positive patellar grind.  The X-ray impression was moderate tricompartmental osteoarthritis.  Treadmill testing revealed fatigability.  

The examiner reviewed an August 2005 MRI, which showed status-post arthroscopic surgery and resection of the anterior horn of the lateral meniscus with subsequent moderate degenerative change in the lateral joint compartment anteriorly with joint space narrowing, spurring and chrondomalacia of the lateral femoral condyle anteriorly Grade II to Grade IV; Grade II to Grade III chrondomalacia of the [medial] fact of the patella and probable patellar tracking abnormality with shallow intercondular notch; minimal subluxation of the patella; and prominent degenerative spurring of the posterior aspect of the patella; small joint effusion; and 8 mm anterior cruciate cyst in the intercondylar notch.  There was no evidence of acute injury, meniscal tear, or acute ligamentous injury.  

At the February 2008 VA examination, the Veteran indicated suffering "giving way" daily, instability, sharp and dull pain that was constant and increased with activity, stiffness increasing through the day, weakness, locking several times a week, constant effusion, and weekly severe flare-ups.  He denied subluxation and dislocation, as well as incapacitating episodes or the need to use an assistive device. 
However, the Veteran stated that he had lost 14 days of work due to his service-connected left knee disability.

The examiner observed an antalgic gate, tenderness, painful movement, weakness, crepitus, clicks or snaps, and grinding.  Effusion was +1, and there was pain to palpation medial and lateral joint line space.  Lachman's, anterior drawer, pivot shift, and McMurray's tests were negative.  Active and passive range of motion testing revealed flexion from 10 to 90 degrees with pain at 90 degrees.  The examiner noted the Veteran's disability had a moderate impact on his daily activities.   

In February 2010, the Veteran had subjective complaints of swelling, tenderness, stiffness, and repeated effusions, but denied locking, instability, giving way, dislocation, and subluxation.  He reported being able to walk only a few yards and to stand only a few minutes and using a knee brace intermittently.

The clinical examination revealed crepitus, clicks and snaps, tenderness, and guarding on movement with bony joint enlargement.  The examiner indicated that there was neither instability nor patellar or meniscus abnormality.  There was joint line tenderness.  Active range of motion was from 20 degrees extension to 90 degrees flexion.  The examiner found no joint ankylosis.  X-rays showed severe degenerative arthritis.  The effect on daily activities was moderate for chores, shopping, recreation, and traveling with sports being prevented.  

Similar subjective complaints were identified at a December 2010 VA examination.  However, the clinical examination report states that range of motion was from 15 degrees extension to 90 degrees flexion.  Laxity of the MCL was 1+ in flexion.  Other ligaments were normal.  The examiner described the instability as mild.  With respect to subluxation, the examiner stated that the Veteran's MRI findings demonstrated mild subluxation although the objective clinical findings did not support subluxation.  The Veteran indicated that he always uses a cane, and the examiner observed an antalgic gait.  

The majority of VA treatment records provide no new or additional information that is inconsistent with the above.  A March 2007 record indicates that the Veteran wore a knee brace for stability that did not help with the pain.  A September 2009 VA treatment record showed 1+ effusion, crepitus, and l+ laxity of the MCL.  A May 2010 orthopedic follow-up note shows that the Veteran had range of motion from 5 to 90 degrees and 2+ MCL laxity.  

In April 2010, the Veteran underwent a private evaluation that showed poor tracking in range of motion, and flexion was limited to less than 70 degrees.  There was edema, marked crepitus, and locking in flexion resulting in dangerous instability on the left knee.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for service-connected post-traumatic osteoarthritis, left knee is not warranted prior to February 17, 2010.  Initially, the Board notes that a rating in excess of 10 percent is not appropriate under Diagnostic Code 5010 as there is not more than one major joint involved in his disability.  Further, prior to that date, with regard to Diagnostic Codes 5260 and 5261, a separate rating is not allowable in conjunction with a rating under Diagnostic Code 5010, and a higher rating is not warranted because his limitation of motion, even with consideration of pain and fatigability, does not reach a level of disability greater than 10 percent.  However with regard to Diagnostic Code 5261, extension of the knee, the Board finds that entitlement to a rating of 30 percent is warranted from February 17, 2010, the date of VA examination.  The Board's determination is based on the finding of extension limited to 20 degrees at that time, which is also the most severe limitation noted during the appeal period. 
Additionally, the Board concludes that the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257 for subluxation and instability.  The Board notes that the Veteran contends that he experiences instability and denies subluxation; however, the Board finds that the clinical evidence in this regard is in equipoise.  The Board observes that VA examiners prior to December 2010 consistently related that the Veteran did not have instability or subluxation.  However, the private examiner in April 2010 reported that the Veteran's left knee was unstable, and laxity of the MCL was identified in a May 2010 VA treatment record.  A history of instability was also reported frequently in treatment records.  Moreover, the record reflects that the Veteran uses a brace frequently to assist with instability and now uses a cane consistently.  

As for subluxation, the December 2010 VA examiner indicated that August 2005 MRI test results demonstrated subluxation even if clinical evaluation did not reveal such symptomatology.  Thus, the Board finds that it is at least as likely as not that the Veteran has subluxation of his service-connected left knee.  Accordingly, the Board concludes that the Veteran is entitled to a separate rating for instability and subluxation of the left knee under Diagnostic Code 5257.

The Board contemplated a rating under Diagnostic Code 5258 as there is evidence of pain, locking, and effusion.  However, as locking contemplates limitation of motion, a separate rating under Diagnostic Code 5258 in conjunction with Diagnostic Code 5010 or 5261 is prohibited.  Moreover, Diagnostic Code 5258 is applicable to these symptoms only as a result of dislocated cartilage, and the Board observes that there is no evidence that there is any disorder of the Veteran's left knee cartilage currently, as indicated by the August 2005 MRI and testing of the menisci throughout the appeal period.

Finally, in consideration of the fact that the evidence suggests that the Veteran has undergone arthroscopic surgery of his left knee, to include resection of the medial meniscus, the Board has assessed whether a separate rating under Diagnostic Code 5259 is warranted.  However, the Board notes that the Veteran's service treatment records document a pre-service surgery for a ligament injury in 1972, but there is no confirmed documentation of surgery on his left knee since service.  Although the December 2005 VA examiner states that the Veteran underwent an arthroscopic surgery in the 1990s, records of this surgery are not associated with the claims file.  Additionally, the February 2008 VA examiner states that the Veteran had undergone no post-service injury surgery, and at his June 2007 hearing, the Veteran testified that he had not had surgery in 25 years.  Consequently, the Board finds that there has been no cartilage removal shown either in service or post-service as a result of the Veteran's in-service aggravation of his left knee disability that could warrant a separate 10 percent rating under Diagnostic Code 5259.  

The Board has considered the Veteran's own statements regarding the claimed severity of his service-connected post-traumatic osteoarthritis, left knee.  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of the severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As shown by the above analysis, the Board has applied the benefit of the doubt doctrine when possible in granting entitlement to ratings for limitation of extension and instability/subluxation.  Beyond those ratings, the preponderance of the evidence is against other separate or increased ratings; therefore, to that extent, his claim must be denied.

Extra-schedular and TDIU ratings

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds no evidence that the Veteran's service-connected disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the Veteran ceased employment as a fire fighter because of the loss of function of his left knee; however, his symptomatology does not result in a marked functional impairment in a way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran had not filed a claim for TDIU; however, there is evidence that his service-connected left knee disability led to his inability to work as a firefighter.  Therefore, an opinion was obtained with respect to his employability.

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability:  
(1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

The December 2010 VA examiner stated that the Veteran was not unemployable due solely to his service-connected left knee disability.  The examiner stated that the Veteran is capable of light duty occupation with standing, squatting modification, forty hour work week, according to the Description of Occupational Titles, Fourth Edition.  He further related that he is a certified functional capacity evaluator and reviewed current literature on how orthopedic pathology restricts employment.  There is no other evidence of record suggesting that the Veteran is unable to obtain or maintain substantially gainful employment due solely to service-connected disability.  

The Board acknowledges that the decision herein with regard to the Veteran's compensation for his service-connected left knee affects his threshold eligibility for a TDIU rating.  Nevertheless, the negative opinion of the December 2010 VA examiner renders the question of schedular or extra-schedular eligibility for a TDIU rating moot.  Therefore, the Board determines that deferral of adjudication of TDIU entitlement until the Veteran's compensation for his service-connected left knee instability and subluxation is implemented by the RO is not necessary.  Accordingly, the Board determines that entitlement to a TDIU rating is not warranted.


ORDER

A rating in excess of 10 percent for service-connected post-traumatic osteoarthritis, left knee is denied prior to February 17, 2010.

A rating of 30 percent, but no greater, for service-connected post-traumatic osteoarthritis, left knee is granted from February 17, 2010 onward.

Entitlement to a separate rating for instability and subluxation associated with service-connected post-traumatic osteoarthritis, left knee is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


